Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 30-38, drawn to a liquid pharmaceutical composition, classified in A61K 9/10.
II. Claims 39-47, drawn to a reconstituted liquid pharmaceutical composition, classified in A61K 9/0095.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together because each of the compositions of Inventions I and II contain ingredients, which are different in kinds and/or in amounts.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
the prior art applicable to one invention would not likely be applicable to another invention.
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Ms. Ying Chen (attorney for applicant) on February 23, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claim 30-38.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 39-47 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Ying Chen (attorney for applicant) on February 25, 2022.
The application has been amended as follows:

In Claim 30, line 2, delete “about”.
In Claim 30, line 3, delete “about”.
In Claim 30, line 4, delete “about”.
In Claim 30, line 5, delete “about”.
In Claim 30, line 6, delete “about”.
In Claim 30, line 7, delete “about”.
In Claim 30, line 8, delete “about”.
In Claim 30, line 10, change “the pH” to --- a pH ---. 
In Claim 34, line 2, delete “about”.
In Claim 35, line 2, delete “about”.
In Claim 36, line 2, delete “about”.
Cancel Claims 39-47 (which are non-elected and thus withdrawn claims).

It is to be noted that the terms “about” are being deleted in claims 30 and 34-36 because the terms “about” placed in front of the percentages (w/v) are not supported in the parent application (16/331,733) of instant application. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Radke et al (US 2014/0187628 A1) teaches (abstract and Tables 6-8) a liquid vehicle that can be used to create suspensions of powdered medications, such as baclofen.  For example, in Table 2, Radke teaches a liquid vehicle containing 0.039 wt.% of citric acid, 0.001 Simethicone, 0.060 wt.% of sodium benzoate and water (balance).  However, Radke does not teach or suggest using instantly claimed 0.5% (w/v) of hydroxyethyl cellulose in its liquid vehicle (in fact, throughout its working examples, Radke demonstrates that its starch suspending agent is superior to a cellulosic suspending agent (such as microcrystalline cellulose or sodium carboxymethylcellulose)).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 25, 2022